Per Curiam.
When the bridge was purchased by the county from the private corporation, it was made a free public bridge. A public bridge is part of the highway. (11 Am. & Eng. Ency. Law, 541; Elliott, Roads & S. p. 21, et seq.; Morrill, City Neg. p. 69, et seq., and numerous cases cited in these text books.)
We are of opinion that the statutes quoted in the statement foregoing are decisive of this case. A bridge, -being a part of the street, cannot be in any road district established by the county, nor can it be under the control of any county officer. (Compiled Statutes, div. 5, § 435.) It is within the jurisdiction of the city officers. (Id. § 325, Subd. 10; Id. §419-) Sections 1852 to 1854 provide for the raising of funds by the city for repairing the streets.
The reports are. full of cases deciding these questions, but they are not of special interest in this controversy, for the reason, as above noted, that it clearly appears that the statutes are conclusive.
The judgment of the district court will therefore be affirmed.

Affirmed.